Citation Nr: 1414226	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-38 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of removal of the left great toenail.

2.  Entitlement to a higher initial rating for low back disability (not including neurological manifestations in the lower extremities), currently rated 40 percent disabling.

3.  Entitlement to a compensable rating for residual (scar) of left wrist ganglion cyst.

4.  Entitlement to an initial compensable rating for residuals of a right thumb injury prior to February 6, 2012, and in excess of 10 percent from that date.

5.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression prior to February 6, 2012 and in excess of 50 percent from that date.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision granted service connection for chronic lumbosacral strain claimed as back pain with a 20 percent rating, residuals of ganglion cyst of the left wrist with a 0 percent rating, and residuals of a right thumb injury with a 0 percent rating, each effective September 4, 2008 (date of claim), and denied entitlement to service connection for PTSD, right and left leg numbness and tingling, depression, and residuals of removal of the left great toenail.  A notice of disagreement was received in July 2009, as to all issues stated in the March 2009 rating decision.  A statement of the case (SOC) was issued in August 2010 for all issues stated in the notice of disagreement with the exception of PTSD and depression.  

An interim August 2010 rating decision, granted service connection for PTSD with depression with a 30 percent rating effective May 8, 2008 (the day following discharge from active duty service), increased the rating for lumbosacral strain (claimed as back pain) to 40 percent effective May 8, 2008 (this also represents the grant of an earlier effective date), and granted an earlier effective date of May 8, 2008 for the grant of service connection for residuals of a right thumb injury with a 0 percent rating.  In September 2010 the Veteran filed notice of disagreement with the 30 percent rating assigned for PTSD with depression and the 40 percent rating assigned for lumbosacral strain.  A Substantive Appeal (VA Form-9) was received in September 2010 in the matters of service connection for residuals of removal of the left great toenail, increased ratings for lumbosacral strain, residual (scar) left wrist ganglion cyst, residuals of a right thumb injury and bilateral leg numbness and tingling.  On the September 2010 substantive appeal, the Veteran requested a Board hearing by live videoconference, however in a written statement, he withdrew the request for a Board hearing and requested a hearing with the RO Decision Review Officer (DRO).  In an April 2011 written statement, he withdrew the hearing request.  An SOC was issued in January 2011 (notice letter dated in March 2011) for increased rating for PTSD with depression; and a Substantive Appeal was received in April 2011.  

An interim July 2012 rating decision increased the rating for PTSD with depression to 50 percent effective February 6, 2012.  An interim June 2013 rating decision granted service connection for left and right legs radiculopathy (numbness and tingling) as secondary to the service-connected low back disability, each with a 10 percent rating effective February 6, 2012.  The issues of service connection for left and right legs radiculopathy are not currently in appellate status.  The June 2013 rating decision also increased the rating for residuals of a right thumb injury to 10 percent effective February 6, 2012.  In March 2014 the Veteran was again scheduled for a Board videoconference hearing, however, in a written statement, also dated in March 2014, he withdrew the hearing request.

The issue of a TDIU is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran does not have any current residuals of removal of the left great toenail.

2.  The Veteran does not have unfavorable ankylosis of his entire thoracolumbar spine, nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the past 12 months, or neurological symptoms (other than radiculopathy of both lower extremities) that warrant separate compensable ratings.

3.  For the period prior to February 6, 2012, the Veteran's residual (scar) of left wrist ganglion cyst was not painful on examination or unstable, measured only 2 by 0.2 cm, and did not cause limitation of function of his left wrist.

4.  For the period from February 6, 2012 the Veteran's residual (scar) of left wrist ganglion cyst was painful on examination.  

5.  For the period prior to February 6, 2012, the Veteran's residuals of a right thumb injury was not painful on examination or unstable, and did not cause limitation of function of his right thumb.

6.  For the period from February 6, 2012, the Veteran's residuals of a right thumb injury were manifested by decreased sensation in the thumb pad.

7.  For the period prior to February 6, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but did not cause occupational and social impairment with reduced reliability and productivity.

8.  For the period from February 6, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; but did not cause occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Chronic residuals of removal of the left great toenail were not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for a disability rating in excess of 40 percent for low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-5237 (2013).

3.  For the period prior to February 6, 2012 the criteria for a compensable rating for residual (scar) of left wrist ganglion cyst were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

4.  For the period from February 6, 2012 the criteria for a 10 percent rating, for residual (scar) of left wrist ganglion cyst are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

5.  For the period prior to February 6, 2012 the criteria for a compensable rating for residuals of right thumb injury were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

6.  For the period from February 6, 2012 the criteria for a rating in excess of 10 percent for residuals of right thumb injury were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5224-8515 (2013). 

7.  For the period prior to February 6, 2012, the criteria for a rating in excess of 30 percent for PTSD with depression, and in excess of 50 percent from that date were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

Duty to Notify

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the RO provided the Veteran pre-adjudication notice by letter dated in September 2008.  The notification substantially complied with the requirements of Quartuccio, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini, 18 Vet. App. 112.

Notwithstanding the VCAA notice which has been provided, as the rating decision on appeal granted service connection, (with the exception of residuals of removal of the left great toenail) and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. 473, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board further notes that with respect to appeals of initially assigned disability ratings, such as the instant case, the additional notice requirements as set forth in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) also do not apply. 

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Duty to Assist

Furthermore, the record in this case includes service treatment records (STRs), VA examination reports, VA treatment records, and records from the Social Security Administration.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, as well as in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Other diseases initially diagnosed after service may also be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Id., at 1376-77.

The Veteran contends that he is entitled to service connection for residuals of removal of the left great toenail.  His STRs show that on May 17 (year not recorded) the Veteran requested an update of the profile for his left big toe that was status post ingrown toenail removal for the past 15 days.  He complained that he still had bleeding and pain on walking.  The assessment was status post ingrown toenail removal with mild signs of infection.  His March 2008 separation examination shows his lower extremities and feet were normal.  There were no residuals of left great toenail removal shown.

On November 2008 VA general medical examination, the Veteran reported that he had an ingrown toenail removed while he was in service.  The examiner noted that there were no current problems or treatment for a left ingrown toenail, but that the first and second digits of the left foot were congenitally fused.  

In his July 2009 notice of disagreement, the Veteran noted that the great toenail removal was not the problem; his "[d]eformed toe is[.]"  In July 2009 the Veteran filed a separated claim for service connection for left great toe deformity that the RO denied by rating decision dated October 2010.  

Although STRs show treatment in service for residuals of left great toenail removal, there is no current chronic disability shown.  This supports a finding that the Veteran's in-service complaints were acute and transitory with no residuals.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., residuals of left great toenail removal.  As the record does not include any such evidence, there is no valid claim of service connection for residuals of left great toenail removal.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of left great toenail removal.  Accordingly, it must be denied.  In denying this claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, (38 C.F.R. § 4.2); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, (38 C.F.R. § 4.3); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, (38 C.F.R. § 4.7); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, (38 C.F.R. § 4.10).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Low back disability

The Veteran's service-connected low back strain is rated under Code 5237 (for lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Given the findings of degenerative disc disease of the lumbosacral spine the Veteran's low back disability may alternatively be rated under Code 5243 (for IVDS [intervertebral disc syndrome] - although such has not been specifically diagnosed), which is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a.  

Under the General Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a. 

For ratings based on incapacitating episodes of IVDS, a 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a. 


The RO has assigned a 40 percent rating for the Veteran's low back disability; therefore the focus is on those criteria that would afford a rating in excess of 40 percent.  The evidence shows that on November 2008 VA general medical examination, the Veteran reported that his lower back pain started in service in 2004.  Physical examination of the lumbar spine revealed no edema, ecchymosis, or erythema.  There was tenderness of the bilateral paravertebral muscles.  There was normal curvature and symmetry.  There was no muscle spasm, guarding, or spinal ankylosis.  There were no motor, sensory and reflex abnormalities.  Flexion of the lumbar spine was to 30 degrees; extension, left and right lateral flexion and left and right rotation were to 20 degrees.  He had increased pain with all movement.  There were no additional limitations with three repetitions of movement related to pain, fatigue, incoordination, weakness, and lack of endurance.   X-rays of the lumbar spine showed a negative lumbar spine.  Lumbar vertebral body heights, disc spaces and alignment were maintained.  There was no fracture or subluxation seen.  Soft tissues were unremarkable.  The diagnosis was chronic lumbosacral strain, numbness and tingling not found.  It was noted that the Veteran was not employed.  

A December 2008 MRI [magnetic resonance imaging] of the lumbar spine revealed a small broad-based focal central disc protrusion indenting the thecal sac anteriorly at L4-L5; and a small broad-based central and left paracentral disc protrusion indenting the thecal sac anteriorly at L5-S1.

A December 2008 physical therapy outpatient initial evaluation consult report, noted the Veteran's complaints of back pain since two years prior after a ruck-march.  He was treated with medication and over the past year the pain had worsened.  He described the pain as a constant ache with occasional shooting pain down the back of his legs to his knees.  The pain occurred at midline and encompassed the entire lumbar region.  The pain increased with lifting, bending, twisting and walking more than one block.  He reported that he was not working at the time.  The clinical impression was that the Veteran's report of radiating pain with coughing and with "Valsalva" maneuver as well as numbness, and with results of MRI (even though the therapist was unable to reproduce radiating symptoms upon examination), all seemed to be consistent with disc involvement with nerve root impingement.  

On February 2009 VA neurosurgery consult report, the Veteran complained of back pain.  He again reported that he initially started having low back pain while on active duty after a ruck march during which he carried a heavy pack.  Just prior to discharge he had a great aggravation of his back when a dog bit the padded shoulder of the outfit he was wearing and twisted him violently.  He has had to restrict his activity because after walking a block he has pain in his back and after sitting too long the pain will flare-up.  The pain shoots down to his knees and feet.  When he defecates on the toilet his legs "go numb."  He had good control of his bowel and bladder functions, but experienced urgency when he needed to defecate, and it often bothered his back.  

On physical examination his gait was stable.  He could walk on his tiptoes and heels without difficulty.  His back showed slight straightening of the lumbar lordosis.  He had mild discomfort with various ranges of motion.  He refused forward bending other than reaching to about the mid-thigh.  In the sitting position straight leg raising produced discomfort at 80 degrees bilaterally.  The assessment was degenerative disc disease with chronic back pain, and essentially normal neurological examination.  

A March 2010 VA pain management clinic report, noted an assessment of diffuse thoracolumbar midline dominant axial pain with bilateral upper and lower extremity radiation with significant myofascial component, T9-T10 disc herniation without upper motor neuron signs, and mild lumbar spondylosis.  In an August 2010 VA physical medicine and rehabilitation report, the Veteran showed marked guarding in all ranges permitting less than 5 degrees range of motion in flexion, extension, rotation and lateral flexion of the lumbar spine.  The assessment was diffuse thoracolumbar midline dominant axial pain with bilateral upper and lower extremity radiation with significant myofascial component, T9-T10 disc herniation with lower extremity hyper-reflexia and left extensor plantar response, and mild lumbar spondylosis.

On February 2012 VA spine examination, the Veteran reported having continued pain in his back rated as 6-7/10 to "10+/10".  The pain will intermittently radiate to the bilateral posterior legs (alternating) to the foot.  He had occasional numbness to the legs and toes.  Coughing and sneezing increased the pain.  There was no locking, and no bowel or bladder changes related to the spine.  He did not wear a brace, but he ambulated with the aid of a cane.  Standing was limited to 5 to 10 minutes, and walking was limited to one city block.  His activities of daily living were not limited, but were very difficult to accomplish.  He reported that flare-ups impacted the function of the thoracolumbar spine in that two to three times per week he had to lie down.  

On range of motion testing, flexion was to 20 degrees with painful motion beginning at 0 degrees.  Extension, right and left lateral flexion, and right and left lateral rotation were to 10 degrees with painful motion beginning at 10 degrees.  There was no change in range of motion after a minimum of three repetitions.  He did not have additional limitation in range of motion of the thoracolumbar.  Functional loss and or functional impairment of the thoracolumbar spine was manifested with less movement than normal and pain on movement.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  He had normal muscle strength and no muscle atrophy.  His reflex and sensory examinations were normal.  Straight leg raising test was negative.  There was mild radiculopathy of the lower extremities.  There was nerve root (sciatic nerve) involvement of L4, L5, S1, S2, and S3.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems/pathologic reflexes.  He did not have IVDS of the thoracolumbar spine.  He used a cane.  Arthritis was not documented.  MRI showed three-level disc bulging without central canal or neuroforaminal stenosis, but with mild indentation of the thecal sac at L3/L4.  He reported that he was able to do his work, but had to take frequent breaks to rest his back.  The diagnosis was thoracolumbar spine disc bulges T9/T10, L3/L4, L4/L5, L5/S1 (by MRI) with radiating pain to the legs.  

Here, the factual evidence does not show that the Veteran's spine has been ankylosed, much less ankylosed at an unfavorable angle, so as to warrant the assignment of a higher (50 percent) rating under the General Formula.  Furthermore, no separately ratable neurological symptoms (not including neurological manifestations in the lower extremities, as radiculopathy was separately service-connected and rated for each lower extremity)(which would be combined with the rating under the General Formula), specifically bowel and bladder problems, were shown on examination. 

As far as a rating in excess of 40 percent under the Formula for Rating IVDS is concerned, the preponderance of the evidence indicates that the Veteran does not have IVDS related to his low back disability.  Accordingly, he could not have IVDS necessitating 6 weeks per year of physician prescribed bedrest and so cannot be assigned a 60 percent rating under that formula.  In addition, evidence of record does not show further functional limitations due to weakness, fatigability, or lack of endurance following repetitive use or during episodes of flare-ups.  38 C.F.R. §§ 4.40 , 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On close review of the entire record the Board found no distinct period during which the schedular criteria for a higher (in excess of 40 percent) rating were met. See Fenderson, 12 Vet. App. 119 (1999).  Accordingly, a rating in excess of 40 percent is not warranted.

Residual (scar) left wrist ganglion cyst 

The Veteran is service-connected for residual (scar) left wrist ganglion cyst and seeks a compensable rating.  His service-connected residual (scar) left wrist ganglion cyst is rated under Diagnostic Code 7804 (scars, superficial, painful on examination).

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran's claim for a compensable rating for residual (scar) left wrist ganglion cyst was already pending as of October 23, 2008 (the Veteran claim was received September 4, 2008).  

Under Diagnostic Code 7804, in effect on and after August 30, 2002 (and prior to October 23, 2008), scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118 , Diagnostic Code 7804 (2008). Note 1 to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to Diagnostic Code 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation.

Under other pertinent diagnostic codes, Diagnostic Code 7801 (2008) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrants a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable superficial scars warrant a 10 percent rating.  

Prior to February 2012

On November 2008 VA general medical examination, the Veteran reported that he developed a left ganglion cyst while in service and it was surgically removed in 2003.  On examination of the skin, the left wrist had a laceration, wound, or burn scars that measured 2 by 0.2 cm. described as linear, not depressed, no tissue loss, hypopigmented, and no adherence, tenderness or skin breakdown.  Range of motion of the left wrist revealed dorsiflexion extension of 70 degrees, palmer flexion of 80 degrees, radial deviation of 20 degrees and ulnar deviation of 45 degrees.  There was no pain, no additional limitations (that were related to pain) were noted with three repetitions of movement during the physical examination, fatigue, incoordination, weakness, or lack of endurance.  There were no effects of the left wrist disability on the Veteran's usual daily activities.  The diagnosis was left wrist ganglion cyst post-operative.  It was noted that the Veteran was not employed.

Based on the evidence, the Board concludes that a compensable rating is not warranted prior to February 6, 2012 for the Veteran's service-connected residual (scar) left wrist ganglion cyst disability.  The evidence shows that his scar is superficial, but there is no evidence of pain on examination (see Diagnostic Code 7804).  When examined by VA in November 2008, it was noted that there was no pain or functional limitation of the wrist.  Because it was measured at only 2 by 0.2 cm. and it is not deep, a compensable rating cannot be assigned under Diagnostic Code 7801.  Additionally, a compensable rating cannot be assigned under Diagnostic Code 7802 because of its size of less than 144 square inches/929 square cms.  A compensable rating cannot be assigned for it under Diagnostic Code 7803 as no evidence shows that it is unstable.  The examination in November 2008 found it to be nontender and no other evidence shows it to be painful.

From February 6, 2012

On February 2012 VA examination, the Veteran reported that he underwent surgical removal of a left wrist ganglion cyst in 2003.  He complained of pain to the dorsum of the left wrist rated as 2-3/10 to 8/10.  The pain was shooting and sharp.  He was not currently being treated for the disability.  There was no swelling, heat, locking or redness shown.  He complained of occasional popping with pain.  He reported there were no further surgery, injury, trauma, or braces.  His activities of daily living were not limited; although he had wrist pain with gripping.  Walking and standing were not issues, and there was no numbness.  He is right hand dominant.  There was no report that flare-ups impacted the function of the wrist.  

On range of motion testing, left wrist palmar flexion was to 80 degrees or greater, with no objective evidence of painful motion.  Left wrist dorsiflexion (extension) was to 70 degrees or greater, with evidence of painful motion beginning at 70 degrees or greater.  He was able to perform repetitive-use testing with 3 repetitions.  Left wrist post-test palmar flexion was to 80 degrees or greater and dorsiflexion was to 70 degrees or greater.  There was no additional limitation in range of motion of the wrist following repetitive-use testing.  There was functional loss and/or functional impairment of the wrist in that there was pain on movement.  There was no localized tenderness or pain on palpation of joints/soft tissue of the left wrist.  Muscle strength was 5/5.  There was no ankylosis.  The Veteran's scar was not painful or unstable or the total area of all related scars greater than 39 square cms. (6 square inches).  There was no heat, redness, or swelling.  

The scar is on the dorsoradial aspect of the left wrist and measures 3.0 cms. x 0.4 cms.  It is nontender with no keloid or hypertrophy.  It does not restrict motion.  There is no subcutaneous tissue loss.  There was positive sensation, good capillary refill, and good pulses.  His grip was 5/5.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The diagnosis was left wrist ganglion cyst status post-surgical excision with complaints of continued pain.  It was noted that the Veteran's wrist disability impacted his ability to work in that prolonged typing caused pain, but he was able to perform his work duties.  

It appears from the February 2012 VA examination that the Veteran's residual (scar) left wrist ganglion cyst had become painful.  Although the February 2012 VA examination report does not show any pain associated with the scar, the Veteran had reported left wrist pain of 2-3/10 to 8/10 that was "shooting and sharp."  The February 2012 VA examiner diagnosed ganglion cyst status post-surgical excision with complaints of continued pain.  Moreover, the examiner noted that the Veteran had pain on movement of the left wrist.  Thus, a 10 percent rating is warranted under Diagnostic Code 7804 for a left wrist scar that is painful on examination.  38 C.F.R. § 4.118.  

In considering whether a rating higher than 10 percent for the period from February 6, 2012 is warranted for residual (scar) left wrist ganglion cyst the Board finds  no indication that the left wrist scar can be likened to a deep scar  exceeding 12 square inches.  The other rating criteria related to scars do not provide for a higher rating. 

Given that the pain described by the Veteran was associated with moving and using the wrist, the Board has considered the guidance of DeLuca, 8 Vet. App. 202 (discussing 38 C.F.R. §§ 4.40 , 4.45); however, the analysis in DeLuca does not assist the Veteran.  As the rating assigned will be based upon the Veteran's pain, the rating assigned contemplates functional limitations of his wrist, and thus to assign a separate rating under Diagnostic Code 5215 (wrist limitation of motion) would constitute pyramiding and is prohibited by 38 C.F.R. § 4.14.  Resolving reasonable doubt in favor of the Veteran, the service-connected residual (scar) left wrist ganglion cyst was painful on examination and therefore warrants a 10 percent disability rating, but no more, for the period from February 6, 2012.

Residuals of a right thumb

The Veteran contends that his residuals of a right thumb injury are more severe than is reflected by the current ratings.  Prior to February 6, 2012 the Veteran's residuals of a right thumb injury was rated 0 percent under Diagnostic Code 7804 (scars, superficial, painful on examination); and from that date, his residuals of a right thumb injury is rated 10 percent under Diagnostic Codes 5224 (ankylosis of the thumb)-8515 ( paralysis of median nerve).

Prior to February 6, 2012

During the pendency of this appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  These revisions are applicable only to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Veteran's claim for a compensable rating for residuals of right thumb injury was already pending as of October 23, 2008 (the Veteran claim was received September 4, 2008).  

Under Diagnostic Code 7804, in effect on and after August 30, 2002 (and prior to October 23, 2008), scars which are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Note 1 to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note 2 to Diagnostic Code 7804 provides that a scar on a tip of the finger or toe still would warrant the 10 percent evaluation.

Diagnostic Code 7801 (2008) permits a 10 percent rating for scars other than of the head, face, or neck, that are deep or that cause limitation of motion, if they have an area or areas exceeding 6 square inches (39 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008), scars other than of the head, face, or neck, that are superficial and that do not cause limited motion warrants a 10 percent rating if they have area or areas exceeding 144 square inches (929 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008), unstable superficial scars warrants a 10 percent rating.  

On November 2008 VA general medical examination, the Veteran reported that he suffered a laceration to his right thumb pad in 2001 while in service.  On examination he had laceration, wound, or burn scars of the right thumb that measured 2.2 by 0.3 cm.  It was described as "V" shaped,  depressed, no tissue loss, no color difference or adherence.  There was no tenderness or skin breakdown.  There was no impaired strength or dexterity of the right hand,  no angulation, ankylosis or amputation of one or more digits of the right hand.  There was no thumb disorder; nor was there a gap between any finger and the proximal transverse crease of the hand maximal flexion of the finger.  The diagnosis was right thumb scar.  There were no effects of the right thumb on usual daily activities.  The Veteran reported that he was not employed.

Based on the evidence, the Board concludes that a compensable rating is not warranted prior to February 6, 2012 for the Veteran's service-connected residuals of a right thumb injury.  The evidence shows that the scar on the right thumb is superficial, but there is no evidence of pain on examination (see Diagnostic Code 7804.  When examined by VA in November 2008, it was noted that there was no tenderness or skin breakdown, nor were there any complaints or observation of pain.  Because the scar was measured at only 2.2 by 0.3 cm. and is not deep, a compensable rating cannot be assigned under Diagnostic Code 7801.  Additionally, a compensable rating cannot be assigned under Diagnostic Code 7802 because of its size of less than 144 square inches/929 square centimeters.  A compensable rating cannot be assigned for it under Diagnostic Code 7803 as no evidence shows that it is unstable.  The examination in November 2008 found it to be nontender and there is no evidence that it is painful.  Consequently, a compensable rating for residuals of a right thumb injury for the period prior to February 6, 2012 is not warranted.

From February 6, 2012

In a June 2013 rating decision, the RO increased the rating for the service-connected residuals of a right thumb injury to 10 percent effective February 6, 2012 under Diagnostic Codes 5224-8515.  

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb.  A 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224. 

In addition, Diagnostic Code 5228 rates limitation of motion of the thumb.  A 10 percent rating is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating is warranted for limitation of motion of the thumb, when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

As noted above, the Veteran's 10 percent rating for residuals of a right thumb injury from February 6, 2012 has also been assigned under the provisions of Diagnostic Code 8515, (as the proper palmar digital nerve of the thumb is a branch of the median nerve).  Governing regulation provides that complete paralysis of the medial nerve of the major hand, characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand) pronation incomplete and defective; absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened, and pain with trophic disturbances; is to be rated as 70 percent disabling. 

Severe incomplete paralysis of the median nerve of the major hand is to be rated as 50 percent disabling, with moderate incomplete paralysis rated as 30 percent disabling, and mild incomplete paralysis rated as 10 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

On February 2012 VA hand and finger conditions examination, the Veteran reported having pain in the tip of his thumb rated as 1-2/10 to 6-7/10.  He had increased pain with pincher gripping of objects such as a pen or pencil.  He complained of decreased sensation to the pad of the right thumb.  There was no swelling, heat or redness, or splints or braces.  There was no locking, but there was positive stiffness.  His activities of daily living were not limited.  There were no dexterity changes.  He is right hand dominant.  He reported that flare-ups did not impact the function of his right hand.  There was no limitation of motion or evidence of painful motion for any finger or thumb.  There was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  There was no functional loss or functional impairment of any finger or thumb.  There was no tenderness or pain to palpation for joints or soft tissue of the right thumb or fingers.  Hand grip was 5/5.  There was no ankylosis of the right thumb or fingers.  There was decreased sensation to the pad of the right thumb.  The Veteran could feel pressure, but had difficulty distinguishing sharp/dull.  He reported that he was able to do his work, but stated that he had pain to the pad of the right thumb with any prolonged handwriting.  The diagnosis was right thumb crush injury, healed with complaints of residual pain.

Based on the evidence, the Board finds that a rating higher than 10 percent for the period from February 6, 2012 is not warranted for the Veteran's residuals of a right thumb injury.  The examination in February 2012 found an essentially normal appearing right thumb with the exception of decreased sensation to the pad of the right thumb.  As such the RO determined that a higher (10 percent) rating under Diagnostic Code 8515 was warranted for the service-connected residuals of a right thumb injury.  

A rating in excess of 10 percent is not warranted because the evidence does not show the Veteran's right thumb disability was manifested by moderate incomplete paralysis of the median nerve for the period from February 6, 2012.  Nor does the evidence show unfavorable ankylosis of the right thumb for the stated period.  
Furthermore, based on the February 2012 examination, the evidence does not show a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The Board finds that the Veteran is not entitled to rating in excess of 10 percent for his left thumb disability from February 6, 2012 under any applicable diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228, 8515.

The provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not assist in warranting a higher rating than that assigned for the period under consideration.  There are no objective medical findings that any pain on use, abnormal movement, fatigability, incoordination, a gap between the thumb pad and the fingers or between any fingertips and the proximal transverse crease of the palm, or any other such factors resulted in additional functional impairment of the Veteran's right thumb to the extent required for an increased rating during the period from February 6, 2012.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  

PTSD

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 30 percent evaluation is warranted where there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Prior to February 6, 2012 

On January 2009 VA PTSD examination, the Veteran reported having a good family relationship.  He lived with his fiancée and three children.  He described the relationship with his fiancée as "very strained".  He reported that he was angry, irritable, inpatient and always fighting with his fiancée.  He stated "people piss me off all the time" and "I get mad, really mad at stupid stuff."  He had difficulty sleeping (a combination of pain and "weird dreams"); he would awake tired.  He lost most interest in previously pleasurable activities, and he is very "jumpy" around noises.  He is generally in a bad mood and his good days are very rare.  He is unhappy most of the time.  He denied any current intentions or plans to harm himself and denied any history of suicide attempts.  He stated he has only one friend (from the military) that he talks to "every now and then", but he mostly stays alone.  He stated that he has to know where everyone is and that he watched as people came around; he kept their location in his head all the time and he never sits with his back to the door.  He gets angry if people try to get him to talk about his experiences at Guantanamo; and he does not like to watch the news because it upsets him.

On Mental status examination, he was casually dressed and groomed.  He was in considerable pain during the interview and had to stand up on several occasions to relieve the pain.  He was slightly irritable and agitated, but otherwise friendly and cooperative.  His speech was logical and goal directed.  There was no evidence of peculiar word usage or unusual grammar.  His thought processes were grossly intact with no evidence or report of hallucinations or delusions and he was oriented times three.  His mood was moderately depressed, slightly agitated and anxious.  He denied any current suicidal thoughts, intentions or plans and reported no history of suicide attempts.  His attention and concentration were slightly impaired.  His memory function, judgment and insight were intact.  There were no obsessive, ritualistic behaviors, or panic attacks reported or observed.  He was capable of maintaining his personal hygiene and performing activities of daily living.  He denied all use of illicit drugs, but reported some consumption of alcohol, which was not a problem for him.  His Axis I diagnosis was PTSD, secondary to military trauma.  His GAF was 55.

On January 2010 VA PTSD clinical assessment, the Veteran reported symptoms consistent with anxiety and depression related to his experiences at Guantanamo.  The examiner noted that the Veteran's wife was present during the intake interview and corroborated his statements.  He was predominantly bothered by his hypervigilance, exaggerated startle response, and increased anger and irritability.  He would ruminate on the possibility that detainees (from Guantanamo) could return to the United States and harm him and his family.  He was not employed or in school at the time of this assessment.  He felt he could not work due to his chronic pain and back injury.  He reported having loss of interest, repetitive thoughts, lowered self-esteem, feelings of guilt, avoidance of others, angry outbursts, and memory problems.  He was hypervigilant for threat in his environment.  He slept 6 to 7 hours a night with the help of Ambien; he was sleeping 4 hours per night prior to taking medication.  On mental status examination the Veteran's appearance was within normal limits;  He was cooperative and oriented times three.  His speech was normal.  His mood was described as depressed, anxious, irritable, fatigued, withdrawn, angry, sad, agitated, jumpy, fearful, impatient, argumentative, tearful, unmotivated, and self-critical.  His cognition was within normal limits and his judgment was fair.  He denied any suicidal/homicidal ideations.  The Axis I diagnosis was PTSD with depression, not otherwise specified.  His GAF was 55.  

During the period prior to February 6, 2012 the evidence does not show occupational and social impairment with reduced reliability and productivity in order to warranted the next higher (50 percent) rating for PTSD for the stated period.  There was no evidence of the manifestation of such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, or  panic attacks more than once a week.  The medical evidence for the period prior to February 6, 2012 shows his speech was normal (logical and goal directed).  There were no panic attacks reported.  He did not have any difficulty understanding complex commands.  His memory and judgment were intact.  While the medical evidence shows he was unmotivated, and his mood was moderately depressed, such symptoms were not productive of reduced reliability and productivity at work and in relationships.  His GAF was 55, which is indicative of moderate difficulty in social and/or occupational functioning.  He reported he could not work due to chronic back pain.  Further, the Board has considered his statements that the relationship with his fiancée/wife is very strained and he is mostly a loner, and does not doubt that his PTSD has had some impact on his family and social relationships, but the objective evidence simply does not show such impairment to more nearly approximate the criteria for a rating in excess of 30 percent prior to February 6, 2012. 

Here, the evidence paints a picture of occupational and social impairment with occasional decreases in work efficiency, which warrants a 30 percent rating under Diagnostic Code 9411.  The Veteran's reported depressed mood, anxiety and sleep impairment prior to February 6, 2012, are clearly documented; and these symptoms are included among the examples of the types of symptoms which warrant a 30 percent rating.  Moreover, the evidence during this period shows that the Veteran was generally functioning satisfactorily.  His behavior was generally routine as was his self-care and conversations.   Accordingly, a rating in excess of 30 percent for PTSD with depression for the period prior to February 6, 2012 is not warranted.  

From February 6, 2012

The RO increased the Veteran's PTSD rating to 50 percent, effective from the date of VA examination on February 6, 2012.  In reviewing the examination report and comparing it to previous reports, it appears that the decrease in GAF score to 52 along with evidence of depressed mood, anxiety, panic attacks (more than once a week), flattened affect and impaired judgment may have caused the overall disability picture to more nearly approximate the criteria for such higher rating. However, the Board is compelled to conclude that the preponderance of the evidence is against a rating in excess of the 50 percent assigned by the RO.  

On February 2012 VA psychiatric examination, the Veteran was diagnosed under Axis I with PTSD with major depression, and a GAF score of 52.  The examination report noted his level of occupational and social impairment to be manifested by reduced reliability and productivity.  The Veteran reported that prior to moving to his current location, he had a few friends, but now he was even more isolated with no friends in the area.  His fiancée broke off the relationship in November 2011.  He stated that until he got a job at Walmart (last month) he had been unemployed since service.  He now works in "asset protection".  He stated that he did not work before because of his various physical ailments and chronic pain (five slipped discs in his back and wrist and knee problems).  He had been off his medication for two months and believes he is more emotional.  He reported that he still gets "pissed off and irritable".  In public places he feels as if someone is always watching him.  He had exited the highway in the past, for fear that another driver on the road was following him.  He stated that his mind wanders frequently.  He related having symptoms of depressed mood, anxiety, suspiciousness, panic attacks (more than once a week), chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran's PTSD appeared to have worsened somewhat since the 2009 VA PTSD examination, which appeared to have cost him his four-year relationship with his fiancée, who left him in November 2011 due to his distancing, detachment, and temper.

On review of the medical evidence for the period from February 6, 2012, the Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas due to the types of symptoms listed for the next higher rating of 70 percent.  The Board acknowledges that the Veteran was unable to maintain an effective relationship with his fiancée due to his distancing, detachment, and temper.  However, there is no indication that other relationships with friends were impacted due to his PTSD symptoms.  He related to the February 2012 VA examiner that he was isolated from friends because he had moved from the area where they were.  In fact, while his GAF score was lowered to 52, that score is also indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks).  On examination in February 2012 he did not have symptoms of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, memory loss for names of close relatives, own occupation, or own name, speech intermittently illogical, obscure, or irrelevant, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, which interfere with routine activities, spatial disorientation, neglect of personal appearance and hygiene, and impaired impulse control, such as unprovoked irritability with periods of violence.  Consequently, a higher (70 percent) rating for PTSD with depression is not warranted for the period from February 6, 2012.

The Board does not doubt the fact that the Veteran's PTSD with depression results in significant impairment.  However, the Board is bound to apply the regulatory rating criteria set forth earlier in this decision.  The RO has assigned a 50 percent rating from February 6, 2012.  The evidence shows that the Veteran's symptoms and resulting impairment are fully contemplated by such rating during that time period.  The preponderance of the evidence is against a finding that a higher rating (70 percent) is warranted.  Should the Veteran's disability increase in severity in the future, he may always advance a claim for an increased rating.  

In deciding the Veteran's increased rating claims, the Board has considered the determination in Fenderson, 12 Vet. App. 119, and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board has found evidence that the Veteran's residuals of left wrist ganglion cyst, residuals of right thumb injury, and PTSD with depression disabilities were increased for separate periods based on the facts found during the periods considered.  

The Board has also considered whether referral for extraschedular consideration is warranted with respect to these claims.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to the low back, left wrist, right thumb and psychiatric disabilities that are not encompassed by the ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER


Service connection is not warranted for residuals of removal of the left great toenail.  A rating in excess of 40 percent for low back disability is not warranted.  A compensable rating for residual (scar) left wrist ganglion cyst prior to February 6, 2012 is not warranted.  A compensable rating for residuals of a right thumb injury prior to February 6, 2012 and in excess of 10 percent from that date is not warranted.  A rating in excess of 30 percent for PTSD with depression prior to February 6, 2012 and in excess of 50 percent from that date is not warranted.  To this extent, the appeal is denied. 

A 10 percent rating for residual (scar) left wrist ganglion cyst is warranted from February 6, 2012.  To this extent, the appeal is granted, subject to the applicable laws governing the award of monetary benefits.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this instance, in April 2011 the Veteran filed an express claim for TDIU.  The RO acknowledged receipt of the TDIU claim by issuing a VCAA notice in March 2012. However, it does not appear that there has been formal adjudication of the TDIU claim.   Rating sheets include a short notation to the effect that individual unemployability was denied, but there was no discussion or notice to the Veteran.    

Accordingly, the issue of a TDIU is REMANDED for the following action:

The RO should formally adjudicate the TDIU issue.  If the claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


